PLACEMENT AGENT AGREEMENT

[December 21, 2010]

Wells Timberland REIT, Inc.

6200 The Corners Parkway

Norcross, Georgia 30092-3365

Attention: Kevin D. Race

 

Dear Mr. Race:

This letter agreement (this "Agreement") confirms the terms of our agreement
pursuant to which Wells Timberland REIT, Inc. (the "Company") has engaged
RENALCO SA (the "Placement Agent") to act as the Company's placement agent in
connection with one or more sales by the Company to the Purchasers (as defined
below) identified by the Placement Agent to the Company (each, a "Transaction"
and together the "Transactions") of up to 10,362,694 shares (the "Shares") of
the Company's common stock, par value $0.01 per share (the "Common Stock"), at a
price of $9.65 per share pursuant to Regulation S of the Securities Act of 1933,
as amended (the "Securities Act") and to provide ongoing account maintenance and
administrative services (the "Engagement").



Appointment and Acceptance

.





The Company hereby appoints the Placement Agent to serve as the Company's
placement agent in connection with the Transactions and to provide ongoing
account maintenance and administrative services with respect to the Purchasers.
The Placement Agent accepts such appointment, subject to the terms and
conditions of this Agreement.



The Placement Agent agrees that in its capacity as placement agent hereunder it
will use its reasonable efforts to identify potential purchasers (collectively,
the "Purchasers") for the Shares and assist the Company in effecting a
Transaction. In no event shall the Placement Agent be obligated to purchase the
Shares or any other equity or debt securities of the Company or its affiliates
for its own account or for the account of its affiliates or customers.



In connection with this appointment, the Placement Agent shall, to the extent
appropriate and requested to by the Company: (i) assist the Company in the
preparation of the Company's Private Placement Memorandum (as defined below) and
other communications to be provided to prospective Purchasers; (ii) assist the
Company in structuring the financial aspects of the Transaction; (iii) identify
and contact selected potential Purchasers of the Shares and furnish them, on
behalf of the Company, with copies of the Private Placement Memorandum; (iv)
conduct all sales and marketing activities with respect to the Transactions in
accordance with the terms of this Agreement and Regulation S under the
Securities Act; and (v) with respect to the period following the consummation of
a Transaction, provide on-going account maintenance and administrative services,
including, without limitation, serving as an administrator for the Company's
unregistered distribution reinvestment plan and share redemption plan offered in
connection with shares of Common Stock sold in the Transactions contemplated
hereby.



Prior to contacting any prospective Purchasers, the Placement Agent shall
provide to the Company or its agents a list of potential Purchasers that it
expects to solicit in connection with a proposed Transaction.



The Company acknowledges and agrees that the Placement Agent has been retained
solely to provide the advice or services set forth in this Agreement. The
Company understands that the Placement Agent is not undertaking to provide any
legal, accounting or tax advice in connection with this Agreement or the
Transaction. The Placement Agent shall not be responsible for the underlying
business decision of the Company to effect a Transaction or for the advice or
services provided by any of the Company's other advisors, agents or contractors,
including, without limitation, the Company's structuring agent for the
Transactions. The Company shall be solely responsible for the commercial
assumptions on which any advice provided by the Placement Agent is based.



Coordination

. In order to facilitate the effective coordination of the Transaction process,
each party agrees to keep the other party apprised of any discussions or
negotiations regarding a potential Transaction.





Information

.





In connection with the Engagement, the Company shall make available to the
Placement Agent all information reasonably requested by it for the purpose of
its Engagement and will provide the Placement Agent reasonable access to
officers, directors, employees, accountants, counsel and other representatives
("Representatives") of the Company.



The Company will prepare and furnish the Placement Agent with the private
placement memorandum and/or other offering documents used in connection with the
placement of the Shares contemplated hereby (as such private placement
memorandum or other documents may be amended or supplemented and including any
information incorporated therein by reference, the "Private Placement
Memorandum"). The Company will be solely responsible for the contents of the
Private Placement Memorandum and any and all other written or oral
communications provided by or on behalf of the Company to any actual or
prospective purchaser of the Shares, provided that (i) such materials are
prepared by the Company or (ii) the Company has approved the use of such
materials in writing. The Company authorizes the Placement Agent to provide the
Private Placement Memorandum to prospective purchasers of the Shares via
physical delivery and/or via an electronic delivery system. If at any time prior
to the completion of the offer and sale of the Shares or the closing date of any
such sale an event occurs as a result of which the Private Placement Memorandum
(as then supplemented or amended) would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Company will promptly notify the Placement Agent of such
event and will disseminate (or cause to be disseminated) to such prospective
Purchasers who have received the Private Placement Memorandum a supplement or
amendment to the Private Placement Memorandum which corrects such statement(s)
or omission(s).



Confidentiality

. The Placement Agent shall treat as confidential all nonpublic information ("
Information
") regarding the Company provided to it by the Company or its representatives
during the Term of this Agreement and will not disclose any information to a
third party other than in connection with the performance of the Engagement
without the prior written approval of the Company, except as required by
judicial or regulatory process or expressly by applicable law. The term
"Information" does not include information which (i) is or becomes generally
available to the public, (ii) was available on a non-confidential basis prior to
its disclosure to the Placement Agent in connection the performance of the
Engagement or (iii) becomes available from a third-party source not known by the
Placement Agent to owe a duty of confidentiality to the Company with respect to
such information.

Prior to disclosing any Information to a Purchaser, to the extent such Purchaser
has not previously entered into a confidentiality agreement with respect to such
Information, the Placement Agent will obtain an executed Confidentiality
Agreement from such Purchaser in the form attached hereto as
Exhibit A
.





Fees

.






The Company shall pay the Placement Agent a transaction fee of $0.25 per share
of Common Stock purchased in each Transaction (the "Transaction Fee") payable
upon the closing of each such Transaction (each a "Closing"). Each Transaction
Fee shall be paid in cash by wire transfer of an amount in U.S. Dollars to an
account designated by the Placement Agent at least three days prior to such
Closing.



The Company shall pay the Placement Agent an annual fee of $0.02 per share of
Common Stock purchased in each Transaction (the "Annual Fee," and together with
the Transaction Fee, the "Placement Fee") payable on December 31st of each year,
in consideration of the Placement Agent's ongoing account maintenance and
administrative services provided hereunder. The Annual Fee shall be paid by the
Company to the Placement Agent until the earlier of (i) an Exit Scenario (as
defined below), or (ii) December 31, 2018.



For the avoidance of doubt, (i) neither the Transaction Fee nor the Annual Fee
shall be paid by the Company to the Placement Agent with respect to any
purchases made through the Company's unregistered distribution reinvestment plan
and (ii) no Annual Fee shall be paid by the Company to the Placement Agent for
any shares redeemed through the Company's unregistered share redemption plan.



Under certain conditions the Placement Agent may determine to waive all or a
portion of the Placement Fee in connection with each Transaction, in which case
the purchase price for such Shares shall be reduced by a corresponding amount.
No Placement Fees will be waived unless jointly agreed to and approved by the
Company. The waiver, however, shall only have an impact on the purchase price
payable by an investor. The Placement Agent shall nevertheless be entitled to
the Transaction Fee and Annual Fee in accordance with sec. 5a and 5b of the
Placement Agent Agreement.



The Placement Agent may allow, and any such dealer may reallow, all or a portion
of the Transaction Fee to certain other dealers.



The Placement Agent will comply with all applicable provisions of Switzerland
that relate to the disclosure of fees it receives. The Placement Agent will, in
particular, ensure that it is entitled to retain the fees it receives from the
Company, including by obtaining its clients' consent to such fees.
Notwithstanding the foregoing, the Company retains the right to disclose to any
investors or regulatory or governmental body that such fees have been paid to
the Placement Agent.



For purposes of this Agreement, an "Exit Scenario" shall mean:



the listing of the Common Stock on an exchange (as defined in the Exchange Act),
or



the sale, transfer or other disposition (whether in one or a series of
transactions) of all or a majority of the assets or capital stock of the
Company, any merger, consolidation, business combination, joint venture,
partnership, spin-off, reverse spin-off, split-off or other similar transaction
involving the Company, or any recapitalization, restructuring or liquidation of
the Company or any other form of transaction or disposition that results in the
effective sale, transfer or other disposition of a majority of the principal
business or operations of the Company.

In connection with any sales of Shares, the Company shall establish a third
party escrow account to be managed and maintained by the Company's structuring
agent for the Transactions (the "Escrow Account"). The Company shall require
each Purchaser of Shares to deposit payment for such Shares (in immediately
available funds) into the Escrow Account within five business days of the date
such Purchaser delivers a properly executed subscription agreement substantially
in the form attached hereto as Exhibit B (each, a "Subscription Agreement") to
the Company. Upon instructions from the Company's structuring agent, all funds
comprising the Escrow Account, less the applicable Placement Fees, shall be
remitted to the Company.

Term

. The Placement Agent's Engagement hereunder may be terminated at any time by
either the Placement Agent or the Company upon thirty (30) days' prior written
notice thereof to the other party (the period prior to any such termination
being referred to herein as the "
Term
"). Unless the Company terminates the Engagement for a material breach by the
Placement Agent of its obligations or a representation or warranty hereunder ("
Cause
"), the Placement Agent will continue to be entitled to the full Transaction Fee
provided for herein in the event that at any time prior to the expiration of
thirty (30) days after any such termination the Company or any of its affiliates
consummates, or enters into an agreement providing for, a Transaction that is
subsequently consummated with a Purchaser identified to the Company by the
Placement Agent. In the event the Company terminates the Engagement for Cause,
the Placement Agent shall not be entitled to any Placement Fee following the
date of such termination. Notwithstanding anything else to the contrary in this
Agreement, this Engagement shall terminate (a) with respect to the Placement
Agent's obligation to assist the Company in identifying Purchasers for the
Shares and in effecting a Transaction, upon the conclusion of the offering and
(b) with respect to its ongoing account maintenance and administrative services,
upon the earlier to occur of (i) an Exit Scenario (as defined below), or (ii)
December 31, 2018, unless otherwise terminated as provided for herein.



Expenses

. Except as otherwise provided herein, each party shall each bear its own legal,
accounting and other costs and expenses in connection with this Agreement and
the Transactions contemplated hereby which are incurred by that party based on
its activities hereunder. The Company or its structuring agent for the
Transactions shall be responsible for all legal, accounting, tax, and related
fees and expenses, including, without limitation, those costs and expenses
incurred in connection with the preparation of the Private Placement Memorandum
and marketing and advertising incurred by the Company or the structuring agent
in connection with the road show for the Transactions. the Placement Agent shall
be responsible for its own expenses incurred in connection with the
Transactions, including, without limitation, legal and accounting review of the
transaction documents, any additional due diligence review the Placement Agent
determines is necessary, all sales and marketing activities in undertakes
related to the promotion of the Transactions, all ongoing account maintenance
and administrative services, as well as any other expenses it determines are
necessary to incur in connection with the Transactions. Notwithstanding the
foregoing, nothing contained in this Section 7 shall modify or limit the
Company's obligations to indemnify, contribute to or reimburse the expenses of a
Placement Agent Party (as defined below) pursuant to the section of this
Agreement entitled "Indemnification."



Exemption from Registration: Restrictions on Offer and Sales of Shares

. It is understood that the offer and sale of the Shares will be exempt from the
registration requirements of the Securities Act pursuant to Regulation S thereof
("
Regulation S
"). Neither the Company nor the Placement Agent will directly or indirectly,
take any action, including, without limitation, make any offer or sale of Shares
if, as a result, the offer and sale of Shares contemplated hereby would fail to
be entitled to the exemption from the registration requirements of the Act
provided for in Regulation S of the Securities Act.



Representations and Warranties of the Company

. As of the date hereof, the date of each Subscription Agreement, and the date
of each Closing, the Company hereby represents and warrants to the Placement
Agent and, with respect to a Purchaser party to a Subscription Agreement, to
such Purchaser as of the date of the Subscription Agreement, and agrees as
follows:



The Private Placement Memorandum (including any supplements or amendments
thereto and all documents incorporated therein by reference) does not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

All documents filed by the Company with the United States Securities and
Exchange Commission (the "Commission") pursuant to Sections 12, 13, 14 or 15 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") and
incorporated by reference into the Private Placement Memorandum when they became
effective or were filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Securities Act, and the rules
thereunder or the Exchange Act and the rules thereunder, as applicable.

Neither the Company nor any of its affiliates (as such term is defined in Rule
405 of the Securities Act, "Affiliates") or any person acting on its or their
behalf has engaged in any "directed selling efforts" within the meaning of Rule
902(c) of Regulation S with respect to the Shares.

None of the Company or its Affiliates or any person authorized to act on its or
their behalf has, directly or indirectly, made any offers or sales of any
security, or solicited any offers to buy, any security under circumstances that
would require the registration of the Shares under the Securities Act.

No registration of the Shares under the Securities Act is required for the
purchase of the Shares by a Purchaser in the manner contemplated herein and in
the Private Placement Memorandum.

The Company (x) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Private
Placement Memorandum, and to enter into and perform its obligations under this
Agreement and each Subscription Agreement, and (y) is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except where the failure to be
so qualified and in good standing would not reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its Subsidiaries (as defined
below) taken as a whole, whether or not arising from transactions in the
ordinary course of business (a "Material Adverse Effect").

The capital stock of the Company conforms in all material respects to the
description thereof contained in the Private Placement Memorandum; the
outstanding shares of Common Stock have been duly and validly authorized and
issued and are fully paid and nonassessable; the Shares have been duly and
validly authorized, and, when issued and delivered to and paid for by a
Purchaser pursuant to this Agreement and each Subscription Agreement, will be
fully paid and nonassessable; the holders of outstanding shares of capital stock
of the Company are not entitled to preemptive or other rights to subscribe for
the Shares; and, except as set forth in the Private Placement Memorandum, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of Common Stock or ownership interests in the Company are
outstanding; and all offers and sales of Common Stock prior to the date hereof
were at all relevant times duly registered under the Securities Act or were
exempt from the registration requirements of the Securities Act and were duly
registered or the subject of an available exemption from the registration
requirements of the applicable state securities or blue sky laws.



The statements in the Private Placement Memorandum, when read together with the
documents incorporated by reference therein, under the headings "Legal
Proceedings," "Transfer Restrictions," "Risk Factors-The Shares are Subject to a
Voting Agreement," and "Management's Discussion and Analysis of Financial
Condition and Results of Operations-Liquidity and Capital Resources," insofar as
such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings. The Shares conform in all material
respects to the respective statements relating thereto contained in the Private
Placement Memorandum.

To the Company's knowledge, there are no material transfer taxes or other
similar fees or charges under federal law or the laws of any state, or any
political subdivision thereof, required to be paid by the Company or its
Subsidiaries in connection with the execution and delivery of this Agreement or
the issuance by the Company or sale and delivery by the Company of the Shares.

This Agreement and each applicable Subscription Agreement has been duly
authorized, executed and delivered by the Company and constitutes a legally
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws affecting creditors' rights and general
principles of equity, and except as to rights to indemnity and contribution
thereunder as may be limited by applicable law or policies underlying such law.

No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein and in each Subscription Agreement, other than such as will
be made or obtained under the Securities Act, and those the absence of which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

In the event of a liquidation of the Company, a sale or merger of the Company, a
sale of all or substantially all of the Company's assets, or the listing of the
Company's Common Stock on a national securities exchange, the Shares will have
the same rights, privileges and preferences as those rights, privileges and
preferences of the shares of Common Stock purchased by the Company's other
stockholders, except (i) as described in this Agreement; (ii) as described in
the Private Placement Memorandum; and (iii) with respect to any limitations as
may be imposed under German law.

No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that could reasonably be expected to have (i) a material
adverse effect on the performance of this Agreement or any Subscription
Agreement or the consummation of any of the transactions contemplated hereby or
thereby or (ii) a Material Adverse Effect, except as set forth in or
contemplated in the Private Placement Memorandum.

The operations of the Company and its Subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws"), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened, except those violations or actions, suits or proceedings that could
not reasonably be expected to have a Material Adverse Effect.

Neither the Company nor any of its Subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
("OFAC"); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other person or entity, which the
Company knows to be for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.



The statistical and market-related data included in the Private Placement
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate.

Placement Agent Representations and Warranties

. As of the date hereof, the date of each Subscription Agreement, and the date
of each Closing, the Placement Agent hereby represents and warrants to the
Company, and agrees as follows:



    The Placement Agent is and will remain a financial intermediary that is
    subject to the Swiss Money Laundering Act. The Placement Agent is and will
    remain a member in good standing of ASG, a self-regulatory body admitted to
    the Swiss Financial Market Authority ("FINMA"). The Placement Agent is and
    will remain a member and subject to the regulations of Switzerland, an
    industry organization for asset managers as defined in Article 6, Section 2b
    of the Ordinance of the Collective Investment Scheme Act ("CISA"). These
    regulations are recognized as minimum standards by FINMA.

    

    This Agreement has been duly authorized, executed and delivered by the
    Placement Agent and constitutes a legally valid and binding obligation of
    the Placement Agent, enforceable against the Placement Agent in accordance
    with its terms, except to the extent that such enforceability may be limited
    by applicable bankruptcy, insolvency, reorganization, receivership,
    moratorium and other similar laws affecting creditors' rights and general
    principles of equity, and except as to rights to indemnity and contribution
    thereunder as may be limited by applicable law or policies underlying such
    law.

    The Placement Agent is aware that the Shares have not been and will not be
    registered under the Securities Act and may not be offered or sold within
    the United States or to U.S persons except in accordance with Rule 903 of
    Regulation S or pursuant to an exemption from the registration requirements
    of the Securities Act. The Placement Agent will not offer, solicit offers to
    purchase, sell or arrange for the offer or sale of any Shares to Purchasers
    except in privately negotiated transactions that will not require
    registration of the Shares under the Act. Terms used in the first sentence
    of this subsection (a) have the meanings given to them by Regulation S.

    The Placement Agent has not offered or sold or and will not arrange for the
    offer or sale of the Shares except in an offshore transaction (i) complying
    with Rule 903 of Regulation S under the Act who provide to the Placement
    Agent and to the Company a letter in the form set out in the Subscription
    Agreement and (ii) complying with all applicable laws of Germany.

    The Placement Agent represents and agrees that the Placement Agent and each
    of its Affiliates has not entered, and will not enter into any contractual
    arrangement with respect to the distribution of the Shares except with the
    prior written consent of the Company.

 a. Neither the Placement Agent, nor any of its Affiliates, nor any person
    acting on any of their behalf, has engaged, or will engage, in any form of
    general solicitation or general advertising in connection with any offer or
    sale of the Shares.

    Neither the Placement Agent nor any or its Affiliates, nor any person acting
    on any of their behalf, has engaged or will engage in any "directed selling
    efforts" within the meaning of Regulation S under the Act with respect to
    the Shares.

    The Placement Agent will deliver, in written or electronic form to each
    Purchaser of Shares, a copy of the Private Placement Memorandum, as amended,
    or supplemented at the date of such delivery.

    The Placement Agent will exercise reasonable care to ensure that the
    purchasers of the Shares are not underwriters within the meaning of Section
    2(11) of the Act, and that sales to purchasers will comply with Regulation
    S.

    

    The Placement Agent will not offer and sell shares of the "Non-authorized
    Funds" within the meaning of Art. 3 Collective Investment Scheme Act
    ("CISA") and Art. 3 of CISO to the public.

    

    The Placement Agent will comply with the rules and regulations that FINMA
    has, or will, from time to time formulate with regard to the promotion and
    subscription of investment funds not authorized for public distribution in
    and from Switzerland. The same principles apply with regard to foreign rules
    and regulations insofar as they are applicable in connection with the
    offering and sale of shares of the "Non-authorized Funds."

    The Placement Agent will comply at all times with the applicable laws of
    Germany, Switzerland, Austria, or the relevant jurisdiction in conducting
    the Transaction.

Covenants of the Company
. In connection with all offers and sales of the Shares:

The Company will not, and will not permit any of its Affiliates, nor any person
acting on its or their behalf, to engage in any directed selling efforts within
the meaning of Regulation S with respect to the Shares.

The Company will exercise reasonable care to ensure that the purchasers of the
Shares are not underwriters within the meaning of Section 2(11) of the Act, and
that sales to purchasers will comply with Regulation S.

The Company shall cause to be furnished to the Placement Agent at each closing
of a sale of Shares copies of the executed Subscription Agreements, together
with any other documents that may be required hereunder.

Covenants of Placement Agent
. In connection with its services hereunder, the Placement Agent agrees that:

The Placement Agent will not, and will not permit any of its Affiliates, nor any
person acting on its or any of their behalf, to engage in any directed selling
efforts within the meaning of Regulation S with respect to the Shares.

The Placement Agent will exercise reasonable care to ensure that the Purchasers
of the Shares are not underwriters within the meaning of Section 2(11) of the
Act, and that sales to purchasers will comply with Regulation S.

Prior to the completion of any Transaction, the Placement Agent shall obtain
from each Purchaser and deliver to the Company a Regulatory Compliance
Requirements Questionnaire, a form of which is attached hereto as Exhibit C to
the extent such information has not already been provided to the Company.

The Placement Agent shall deliver to each Purchaser on behalf of the Company the
Form of Notice to Stockholders of Issuance of Uncertificated Shares of Common
Stock, as mandated by Maryland General Corporation Law, substantially in the
form attached hereto as Exhibit D.

To the extent any Purchaser shall own 10% or more of the Company's voting
interests following the completion of a Transaction, the Placement Agent shall
obtain from such Purchaser and deliver to the Company within 10 business days
after the execution of this Agreement an Initial Regulatory Compliance
Statement, substantially in the form attached hereto as Exhibit E.

To the extent any Purchaser shall own 10% or more of the Company's voting
interests following the completion of a Transaction, the Placement Agent shall
obtain from such Purchaser and deliver to the Company within 15 business days
after the end of each calendar quarter ending on March 31st, June 30th,
September 30th, and December 31st of each year, commencing on the last day of
the quarter during which the first purchase of Shares by the Purchaser is made,
a Quarterly Compliance Statement, a form of which is attached hereto as Exhibit
F.

To the extent any Purchaser shall own 10% or more of the Company's voting
interests following the completion of a Transaction, the Placement Agent shall
obtain from such Purchaser and deliver to the Company, on an annual basis, and
not later than April 1st of each year, an Annual Compliance Statement, a form of
which is attached hereto as Exhibit G.



To the extent that the Placement Agent appoints one or more participating
dealers (each a "Participating Dealer") to solicit, as an independent contractor
and not as an agent of the Placement Agent or the Company (or their respective
Affiliates), persons acceptable to the Company to purchase Shares pursuant to
the subscription agreement in the form attached to the Private Placement
Memorandum, the Placement Agent and such Participating Dealer shall enter into a
Participating Dealer Agreement, a form of which is attached hereto as Exhibit H.


Indemnification
.

The Company will indemnify and hold harmless the Placement Agent or any of its
affiliates or their respective, officers, directors, managers, employees,
stockholders, partners, members, agents or Representatives (collectively, the
"Placement Agent Parties") from and against, and the Company agrees that no
Indemnified Person shall have any liability to the Company or its owners,
parents, affiliates, security holders or creditors for, any losses, claims,
damages, expenses or liabilities (including actions or proceedings in respect
thereof) (collectively, "Liabilities") related to, arising out of or based upon
any untrue statement or any alleged untrue statement of any material fact
contained in the Private Placement Memorandum or other offering document used in
connection with the Transaction (as such Private Placement Memorandum or other
document may be amended or supplemented and including any information
incorporated therein by reference), or in any other written or oral
communication provided by or on behalf of the Company to any actual or
prospective Purchaser of the Shares, or related to, arising out of or based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except that the
Company will not be liable in any such case to the extent that any such
Liability arises out of is based upon any such untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent. The Company further
agrees to indemnify each of the Placement Agent Parties and hold each of them
harmless against, and the Company agrees that no Placement Agent Party shall
have any liability to the Company or its owners, parents, affiliates, security
holders or creditors for, any and all Liabilities, to which any Placement Agent
Party becomes subject or otherwise incurs arising from, related to or in
connection with this Agreement or the Engagement, except to the extent a court
of competent jurisdiction has determined that such Liabilities primarily arose
from the bad faith, gross negligence or willful misconduct of such Placement
Agent Party in performing the services hereunder.

The Placement Agent agrees to indemnify and hold harmless the Company or any its
affiliates or their respective, officers, directors, managers, employees,
stockholders, partners, members, agents or Representatives (collectively, the
"Company Parties") from and against, and the Placement Agent agrees that no
Company Party shall have any liability to the Placement Agent or its owners,
parents, affiliates, security holders or creditors for, any Liabilities related
to, arising out of or based upon (i) any breach of a representation, warranty or
covenant of the Placement Agent or any Participating Dealer, (ii) the bad faith,
gross negligence or willful misconduct of such Placement Agent Party or any
Participating Dealer in performing the services hereunder, and (iii) any untrue
statement or omission or alleged omission made in the Private Placement
Memorandum in reliance upon and in conformity with written information furnished
to the Company by the Placement Agent.

If an action, suit, or proceeding (each an "Action") is brought against a party
that may seek indemnification hereunder (an "Indemnified Party"), such
Indemnified Party will promptly notify the party that may be subject to
indemnification (an "Indemnifying Party") in writing of the institution of such
Action. The Indemnifying Party may assume the defense of such Action, including
the employment of counsel and the payment of all expenses in connection with
such Action; provided, however, that an Indemnified Party shall have the right
to employ its own counsel to defend such action at the Indemnifying Party's
expense if (i) the Indemnifying Party authorizes the employment of such counsel,
(ii) the Indemnifying Party has failed in its obligation to employ counsel
reasonably satisfactory to the Indemnified Party to defend the Indemnified
Party, or (iii) in the opinion of the Indemnified Party's counsel, the use of
the Indemnifying Party's counsel to defend an Indemnified Party presents a
conflict of interest or an Indemnified Party has one or more defenses that
differ from the defenses available to the Indemnifying Party.

An Indemnifying Party will not permit any settlement or compromise to include,
or consent to the entry of any judgment that includes, a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of an
Indemnified Party. No Indemnified Party seeking indemnification or contribution
under this section of the Agreement will, without the Indemnifying Party's prior
written consent (not to be unreasonably withheld or delayed), settle, compromise
or consent to the entry of any judgment in any Action.

If the foregoing indemnification is for any reason unavailable to an Indemnified
Party or is insufficient to hold such Indemnified Party harmless, the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Liability in such proportion as is
appropriate to reflect the relative benefits received by the parties to the
Transaction, in addition to any equitable considerations. If, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then the Indemnifying Party shall contribute to such amount paid or payable
by any Indemnified Party in such proportion as is appropriate to reflect not
only such relative benefits, but also the relative fault of the Company, on the
one hand, and such Indemnified Party, on the other hand, in connection
therewith, in addition to any equitable considerations.

The parties' obligations under this Section entitled "Indemnification" shall
survive the expiration of the Term and any termination of this Agreement and
shall inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Party and are in addition to any rights that
any Indemnified Party may have at common law or otherwise.

Public Announcements

. The Placement Agent, at its option and expense and after announcement of the
Transaction, may place announcements and advertisements describing the Placement
Agent's role in the Transaction and such other information as is publicly
disclosed regarding the Transaction (which may include the reproduction of the
Company's logo and a hyperlink to the Company's website on the Placement Agent's
website), subject to the Company's prior written approval of any such
announcements and advertisements, such approval not to be unreasonably withheld
or delayed.



Independent Contractor

. In connection with this engagement, the Placement Agent is acting as an
independent contractor, with obligations owing solely to the Company and not in
any other capacity. Nothing in this Agreement will be construed to make the
Placement Agent an agent, employee, joint venturer, partner or legal
representative of the Company. The Company acknowledges and agrees that the
Placement Agent has been retained solely to act as the placement agent with
respect to a Transaction and that no fiduciary duty or agency relationship
between the Company and the Placement Agent has been created in respect of any
Transaction or the Placement Agent's engagement hereunder, regardless of whether
the Placement Agent has advised or is advising the Company on other matters.



Survival; Severability.

The covenants under the headings "Appointment and Acceptance," "Coordination,"
"Fee" (subject to the rights set forth herein upon a termination) and "Covenants
of the Company" shall terminate upon expiration of the Term or termination of
this Agreement. All other provisions of this Agreement shall survive any
expiration of the Term and any termination of this Agreement indefinitely.

If any term, provision, covenant or restriction herein is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions and restrictions contained herein
shall remain in full force and effect and shall in no way be modified or
invalidated.

Jurisdiction; Choice of Law; Waiver of Jury Trial

. All aspects of the relationship created by this Agreement or the Engagement
hereunder, any other agreements relating to the Engagement hereunder and all
claims or causes of action (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this Agreement or the Engagement hereunder
shall be governed by and construed in accordance with the laws of Germany,
applicable to contracts made and to be performed therein and, in connection
therewith, the parties hereto consent to the exclusive jurisdiction of the
courts sitting in Berlin, Germany and agree to venue in such courts.
Notwithstanding the foregoing, solely for purposes of enforcing the Company's
obligations under the section entitled "Indemnification" of this Agreement, the
Company consents to personal jurisdiction, service and venue in any court
proceeding in which any claim or cause of action relating to or arising out of
this Agreement or the Engagement hereunder is brought by or against any
Placement Agent Party. THE PLACEMENT AGENT AND THE COMPANY EACH HEREBY AGREES TO
WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTERCLAIM OR
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ENGAGEMENT HEREUNDER.



Miscellaneous.

This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes all prior agreements and understandings, written or oral,
relating to the subject matter of the Engagement. This Agreement may not be
modified or amended or any term or provision hereof waived or discharged, except
in writing signed by the party against whom such modification, amendment or
waiver is sought to be enforced.

This Agreement is not assignable; provided, however, that in connection with
this Engagement, one or more affiliates of the Placement Agent may perform a
portion or all of the services to be provided hereunder and, to the extent
requested by the Placement Agent, the Company will pay a portion or all of the
fees payable to the Placement Agent hereunder to such affiliate. Except as
contemplated in the Section entitled "Indemnification", this Agreement is not
intended to confer rights upon any persons not a party hereto (including
security holders, employees or creditors of the Company). Without limiting the
foregoing, all provisions hereof shall be binding on and applicable to any
successor to the assets and/or business of the Company.

Heading titles are for descriptive purposes only and do not control or alter the
meaning of this Agreement as set forth in the text.

The Company acknowledges and agrees that the Placement Agent and its affiliates
may be engaged in a broad range of transactions involving interests that differ
from those of the Company and that the Placement Agent has no obligation to
disclose such interests and transactions or any information relating thereto to
the Company. The Placement Agent will be free to conduct business with others,
including with competitors of the Company, in undertakings similar to this
Engagement. The obligations of the Placement Agent hereunder are intended solely
for the benefit of the Company, and the Placement Agent does not have any
obligation to any person other than the Company.



The Placement Agent is a full service securities firm engaged in securities
trading and brokerage activities as well as providing investment banking and
financial advisory services. In the ordinary course of business, the Placement
Agent and its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their own accounts and the
accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Company and any
other company that may be involved in the matters contemplated by this
agreement. In addition, the Placement Agent and its affiliates and certain of
their respective employees, as well as certain private equity funds associated
or affiliated with the Placement Agent in which they may have financial
interests, may from time to time acquire, hold or make direct or indirect
investments, in or otherwise finance a wide variety of companies, including
prospective purchasers and their respective affiliates. With respect to any
securities, financial instruments and/or investment so held by the Placement
Agent or any of its affiliates or customers, all rights in respect of such
securities, financial instruments and investments, including any voting rights,
will be exercised by the holder of the rights, in its sole discretion.

 

 

[Signatures on the following page(s).]

If the foregoing correctly sets forth the understanding and agreement between
the Placement Agent and the Company, please so indicate in the space provided
for the purpose below, whereupon this Agreement shall constitute a binding
agreement as of the date first above written.

 

RENALCO SA

Rue Dufour 15

Geneva 73 1204

Switzerland

By: __________________________

Name:

Title:



 

Accepted and agreed as of the date first written above:

WELLS TIMBERLAND REIT, INC.

 

By: /s/ Douglas P. Williams

Name:

Title:

 

WELLS GERMANY, GMBH.

 

By: /s/ David Rueckel

Name: David Rueckel

Title: Managing Director